Appellant’s Motion for Rehearing En Banc Denied and Concurring Opinion
on Denial of Motion for Rehearing En Banc filed July 25, 2017.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00134-CV


                   AGAR CORPORATION, INC., Appellant

                                          V.

 ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                        Appellees


                     On Appeal from the 11th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2008-20480A


                                    ORDER
      Appellant Agar Corporation, Inc.’s Motion for Rehearing En Banc is denied.

                                                            PER CURIAM

En Banc Court consists of Chief Justice Frost and Justices Boyce, Christopher, Jamison,
Busby, Donovan, Brown, Wise, and Jewell. Chief Justice Frost authored a Concurring
Opinion on Denial of Motion for Rehearing En Banc in which Justice Christopher joins.